Co eo YTD NW BP WW LPO

MY NY YP NY NY NY NY KY DN HB He ew ee ewe He eB ee YD
oN DAM FH NH FY DO we I DWH B WwW BH KF S

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR18-5272RAJ

Plaintiff ORDER TERMINATING
DEFENDANT'S

PARTICIPATION IN DREAM
ELIZABETH ANN MCKEAN, PROGRAM AND DISMISSING
CRIMINAL CHARGES BASED ON
Defendant. SUCCESSFUL COMPLETION

OF DREAM PROGRAM

Vv.

 

On November 30, 2018, the Defendant entered a guilty plea to Count 1 of an
Indictment charging her with conspiring to distribute controlled substances. Dkt. No. 76.
The plea was entered pursuant to a plea agreement. Dkt. No. 75. Subsequent to entry of
the guilty plea, the Defendant was accepted to participate in the Drug Reentry Alternative
Model (DREAM) program. Dkt. No. 100. The Defendant executed a contract
memorializing her acceptance and participation in the program. Dkt. No. 101.

The DREAM Executive Review Team, including the undersigned United States
District Judge, have determined that the Defendant has successfully complied with the
program requirements set forth in the DREAM contract. Having made this determination,
the Court hereby orders that:

1. Defendant’s participation in the DREAM program is terminated;

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

MCKEAN, CR18-5272RAJ - J (206) 553-7970
CO HNT DD mM BW BB |

YP NY NY KY KN NY NY DY DN He Bee He ew ew YD YL + ee
Cfo ~] ON in = Qo NZ S oO CO ~] ON an & ww bo _ So

 

 

2. On Defendant’s request, her previously entered guilty pleas are withdrawn
pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
finding a fair and just reason having been demonstrated by Defendant’s
successful completion of the DREAM program; and

3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
the criminal charges filed against the Defendant in the above-captioned case
are dismissed with prejudice with good cause having been shown by

Defendant’s successful completion of the DREAM program.

DATED this ahi day of February 2020.

‘Khe Honorable Richard A. Jdnes/
United States District Judge

Western District of Washingt®n

DREAM Judicial Officer
ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY
IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST., SUITE 5220

WASHINGT! 1
MCKEAN, CR18-5272RAI - 2 ee
